                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

HALLIE BABCOCK,

                      Plaintiff,                                       8:18CV183

                                                            AMENDED ORDER SETTING
        vs.                                                   FINAL SCHEDULE FOR
                                                             PROGRESSION OF CASE

MEDTRONIC USA, INC.,

                      Defendant.


        This matter comes before the Court on the Defendant’s Unopposed Motion for Extension
(Filing No. 35). After a review of the motion, the Court finds good cause for it to be granted.
Accordingly,

        IT IS ORDERED that the Defendant’s Unopposed Motion for Extension (Filing No. 35)
is granted, and the following case progression deadlines shall apply:

       1.     Motions to Dismiss and Motions for Summary Judgment. Motions to Dismiss
and/or Motions for summary judgment shall be filed not later than March 1, 2019. See NECivR
56.1 and NECivR 7.1.

       2.     Discovery Deadlines:

              a. Deposition Deadline. All depositions, whether or not they are intended to be
                 used at trial, shall be completed by February 1, 2019.

              b. Written Discovery Deadline. All interrogatories, requests for admission and
                 requests for production or inspection, whether or not they are intended to be
                 used at trial, shall be completed by December 14, 2018. Counsel may stipulate
                 to extensions of time to respond to discovery requests in accordance with Fed.
                 R. Civ. P. 29, but such extensions shall not extend any of the dates in this order;
                 any request to extend the deadlines of this order shall be sought by motion.

              c. Discovery Motions. Discovery motions shall be filed not later than January
                 30, 2019, as to matters which are then ripe for decision; discovery matters
                 arising after that date may be the subject of motions until the deposition
                 deadline. Counsel are reminded of the provisions of NECivR 7.1(i). Motions
                 to compel shall not be filed without first contacting the chambers of the
                 undersigned magistrate judge to set a conference to discuss the parties’ dispute.
       3.      Disclosure of Expert Witnesses.1 Each defendant, counter-defendant, and cross-
defendant shall identify expert witnesses and shall serve expert reports by January 30, 2019. If
necessary to refute the disclosed opinions of an expert witness of an opponent, a plaintiff, counter-
claimant, or cross-claimant may disclose additional expert witnesses not later than February 14,
2019, provided that the disclosing party then provides all of the information described in Fed. R.
Civ. P. 26(a)(2) and makes the expert witness available for deposition prior to the date set for
completion of depositions. Supplementation of these disclosures, if originally made prior to these
deadlines, shall be made on these deadlines as to any information for which supplementation is
addressed in Fed. R. Civ. P. 26(e). The testimony of the expert at trial shall be limited to the
information disclosed in accordance with this paragraph.

        4.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

                a. Nonexpert Witnesses - On or before June 7, 2019: The name, address and
                   telephone number2 of each witness, separately identifying those whom the party
                   expects to present and those whom the party may call if the need arises.

                b. Deposition Testimony and Discovery - The designation of discovery
                   testimony and discovery responses intended to be utilized at trial is not required
                   at this time.

                c. Trial Exhibits - On or before June 7, 2019: A list of all exhibits it expects to
                   offer by providing a numbered listing and permitting examination of such
                   exhibits, designating on the list those exhibits it may offer only if the need
                   arises.

                d. Waiver of Objections. Any and all objections to the use of the witnesses,
                   deposition testimony, discovery responses, or exhibits disclosed pursuant to the
                   above subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a)
                   that a deponent is available to testify at the trial, shall be made a part of the
                   pretrial order. Failure to list objections (except those under Fed. R. Evid. 402
                   and 403) is a waiver of such objections, unless excused by the Court for good
                   cause shown.




        1
          A treating physician must be identified pursuant to Fed. R. Civ. P. 26(a)(2)(A), but a treating
physician is not deemed to be "retained or specially employed to provide expert testimony in the case" so
as to require a written report under Fed. R. Civ. P. 26(a)(2)(B).
        2
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
telephone numbers, and other personally identifying information of witnesses, but shall serve an unredacted
version on opposing parties. See NECivR 5.3.
                                                   -2-
       5.      Motions in Limine.

               a. Motions in limine challenging the admissibility of expert testimony at trial
                  under Fed. R. Evid. 702, see Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137
                  (1999), and Daubert v. Merrell-Dow Pharmaceuticals, 509 U.S. 579 (1993),
                  shall be filed by March 1, 2019, and accompanied by a request for a hearing if
                  necessary. Failure to timely move for a hearing may constitute waiver of the
                  request for a hearing.

               b. Any other motions in limine shall be filed on or before June 14, 2019.

        6.       The Final Pretrial Conference with the undersigned magistrate judge is set for
June 21, 2019, at 10:00 a.m., in my chambers, 111 South 18th Plaza, Suite 2210, Roman L.
Hruska United States Courthouse, Omaha, Nebraska. The final pretrial conference shall be
attended by lead counsel for represented parties. Prior to the pretrial conference, counsel shall
complete all items as directed in NECivR 16.2.3 By the time of the pretrial conference, full
preparation for trial shall have been made so that trial may begin immediately thereafter. The
pretrial conference will include a discussion of settlement, and counsel shall be prepared through
investigation, discovery and communication with clients and insurers, if any, to discuss fully the
subject of settlement, including realistic expectations about liability, obstacles to agreement, offers
made, and offers which can be made at the conference. Counsel shall be prepared to make
additional offers or proposals for settlement in behalf of their clients at the pretrial conference, and
counsel shall be prepared to make or opine on recommendations for further negotiations and
conferences.

       7.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, notice of the mediation shall be
                  given to the staff of the assigned magistrate judge’s office. The filing of a
                  mediation reference order will terminate pending motions, without prejudice to
                  refiling. If the mediation is not successful, the moving party may reinstate such
                  a motion by filing a written notice to that effect, and the other parties may
                  respond in accordance with the local rules, regarding the date of the notice as
                  reinstating the response/reply time that remained as of the date the mediation
                  reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff’s counsel shall
                  serve on defendant or defendant’s counsel a written, updated settlement
                  proposal. Defendant or defendant’s counsel shall respond in writing to such
                  proposal not later than one week before trial.




       3
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.
                                                 -3-
               c. Notice of settlement shall be given to the trial judge’s office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case settles
                  and notice of settlement is not given in sufficient time to avoid summoning a
                  jury, assessment of jury costs may – and normally will – be made against a party
                  and/or counsel for one or more of the parties. For purposes of this paragraph, a
                  jury is considered summoned for a trial at noon the business day prior to the
                  designated date of trial.

        8.      A four (4) day jury trial is set to commence, at the Court’s call, during the week
of July 15, 2019, in Omaha, Nebraska, before the Honorable Joseph F. Bataillon, Senior United
States District Judge. Unless otherwise ordered, jury selection shall be at the commencement of
trial.

        9.      Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

       Dated this 14th day of November, 2018.
                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                               -4-
